DETAILED ACTION
Status of Claims
 	Claims 1-20 are pending in this application, with claims 1, 8 and 15 being independent.
Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continuation Application Contains New Matter
Relative to the Prior-Filed Application
  	Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. MPEP § 211.05(B).  Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:  FIG. 1: “assembly optimization program 108”; FIG. 4: “analyze panels and member” 402, “compile panel arrangement for shipping” 404, “generate shipping organization and placement” 406 and “generate illustrations of assemblies” 408; FIGS. 5-9 are all completely new; paragraphs [0003]-[0006], [0008-[0010], [0016]-[0027], [0057]-[0059], [0071], and [0073]-[0018] are either entirely new or amended to include new matter not found in the prior-filed application.
 Drawings
 	The drawings were received on March 27, 2020.  These drawings are acceptable.
Claim Objections
 	Claim 1 is objected to because of the following informalities: 
“the coordinates” (line 4) lacks proper antecedent basis.
“the assembly of the wall panels” (line 6) lacks proper antecedent basis.
the meanings of “the assembly of the wall panels” (lines 6-7), “the assembly of the wall panel” (lines 8-9), “an assembly of the wall panel” (line 10), “the assembly” (lines 10-11), “the assembly” (line 13), “the assembly” (line 15), and “the manipulated assembly” (line 15, lines 17-18 and lines 18-19) are unclear since each of these limitations can have two different meanings (e.g., “the assembled unit of the wall panel(s)” (i.e., based on the definition of “assembly”: “a unit consisting of components that have been fitted together”) or “the assembling of the wall panel(s)” (i.e., based on the definition of “assembly”: “the action of fitting the component parts of a machine or other object”) ).
“the wall panel” (lines 8-9) lacks proper antecedent basis.
“an assembly of the wall panel” (line 10) lacks proper antecedent basis since “the assembly of the wall panels” is previously recited in lines 6-7.
the meaning of “the assembly of the wall panel” (line 10) and “the assembly of the wall panel” (lines 8-9) is unclear since each of these limitations can have two different meanings (e.g., “the assembled unit of the wall panel(s)” (i.e., based on the definition of “assembly”: “a unit consisting of components that have been fitted together”) or “the assembling of the wall panel(s)” (i.e., based on the definition of “assembly”: “the action of fitting the component parts of a machine or other object”)).  Clarification is necessary.
lines 10-11 recite, “formulating, by at least one processor, an assembly of the wall panel, wherein the assembly is a predetermined organization of the wall panels”; however, it is unclear how the assembly of the wall panel can be formulated if the assembly is a predetermined organization of the wall panels (i.e., if the assembly is “predetermined”, how can it be “formulated”?);  Clarification is required. 
it is unclear whether “manipulating, by the at least one processor, the assembly” (line 15) refers to manipulating “the assembly of the wall panels” (lines 6-7) or manipulating “an assembly of the wall panel” (line 10).  An assembly of wall panels is different than an assembly of a wall panel, one being an assembly of multiple wall panels the other being an assembly of the members forming a wall panel (perhaps referring to “a set of wall panel members” recited in line 9?).  Clarification is required.
“the limitations” (line 14) lacks proper antecedent basis (i.e., as per line 13, there is only proper antecedent basis for “the set of limitations”).
“the shipping vessel” (line 14) lacks proper antecedent basis.
 “the limitations of the shipping vessel” (line 16) lacks proper antecedent basis.
Appropriate correction is required.
  	Claim 2 is objected to because of the following informalities: 
“the assembly process” (line 2) lacks proper antecedent basis.
“an assembly process” (line 3) lacks proper antecedent basis.  Appropriate correction is required.
 	Claim 3 objected to because of the following informalities:  it is unclear whether “the manipulated assembly” (line 2) is referring to “the assembly of the wall panels” (lines 6-7 of claim 1) or “an assembly of the wall panel” (line 10 of claim 1).   Clarification and/or appropriate correction is required.
	Claim 5 is objected to because of the following informalities:  “the positioning” (line 2) lacks proper antecedent basis.  Appropriate correction is required.
	Claim 6 is objected to because of the following informalities:  
“the fastening locations” (line 2) lacks proper antecedent basis. 
“the interacting members” (line 2) lacks proper antecedent basis.
it is unclear whether “the interacting members” (line 2) refers to “wall panel members” (line 9 of claim 1) or “reinforcement members” (line 2 of claim 4 and/or line 2 of claim 5).
Appropriate correction is required.
	Claim 7 is objected to because of the following informalities:  
“the simulation” (line 2) lacks proper antecedent basis.  
“the assembly process” (line 4) lacks proper antecedent basis.
claim 7 does not end with a period (“.”).
Appropriate correction is required.
	Claim 8 is objected to because of the following informalities: 
“one or more computer non-transitory readable storage media” (line 3 and line 4) is improper, and its meaning is unclear (“one or more non-transitory computer-readable storage media” would be proper).
“a set of wall panels” (line 6) lacks proper antecedent basis since “a set of wall panels” is previously recited in line 1.
“the coordinates” (line 8) lacks proper antecedent basis.
“the assembly of the wall panels” (lines 10-11) lacks proper antecedent basis.
the meanings of “the assembly of the wall panels” (lines 10-11), “the assembly of the wall panel” (line 12), “an assembly of the wall panel” (line 14), “the assembly” (line 14), “the assembly” (line 17), “the assembly” (line 19), and “the manipulated assembly” (line 19, line 21 and line 22) are unclear since each of these limitations can have two different meanings (e.g., “the assembled unit of the wall panel(s)” (i.e., based on the definition of “assembly”: “a unit consisting of components that have been fitted together”) or “the assembling of the wall panel(s)” (i.e., based on the definition of “assembly”: “the action of fitting the component parts of a machine or other object”) ).
“the wall panel” (line 12) lacks proper antecedent basis.
“an assembly of the wall panel” (line 14) lacks proper antecedent basis since “the assembly of the wall panels” is previously recited in lines 6-7.
the meaning of “the assembly of the wall panel” (line 10) and “the assembly of the wall panel” (lines 8-9) is unclear since each of these limitations can have two different meanings (e.g., “the assembled unit of the wall panel(s)” (i.e., based on the definition of “assembly”: “a unit consisting of components that have been fitted together”) or “the assembling of the wall panel(s)” (i.e., based on the definition of “assembly”: “the action of fitting the component parts of a machine or other object”)).  Clarification is necessary.
lines 14-15 recite, “program instructions to formulate, by at least one processor, an assembly of the wall panel, wherein the assembly is a predetermined organization of the wall panels”; however, it is unclear how the assembly of the wall panel can be formulated if the assembly is a predetermined organization of the wall panels (i.e., if the assembly is “predetermined”, how can it be “formulated”?);  Clarification is required. 
it is unclear whether “to manipulate the assembly” (line 19) refers to manipulating “an assembly” (line 1), manipulating “the assembly of the wall panels” (lines 10-11) or manipulating “an assembly of the wall panel” (line 14).  An assembly of wall panels is different than an assembly of a wall panel, one being an assembly of multiple wall panels the other being an assembly of the members forming a wall panel (perhaps referring to “a set of wall panel members” recited in line 9?).  Clarification is required.
“the shipping vessel” (line 18) lacks proper antecedent basis.
 “the limitations of the shipping vessel” (line 20) lacks proper antecedent basis.
Appropriate correction is required.
  	Claim 9 is objected to because of the following informalities: 
“the assembly process” (line 2) lacks proper antecedent basis.
“an assembly process” (line 3) lacks proper antecedent basis.  Appropriate correction is required.
 	Claim 10 objected to because of the following informalities:  it is unclear whether “the manipulated assembly” is referring to “the assembly of the wall panels” (lines 10-11 of claim 8) or “the assembly of the wall panel” (line 12 of claim 8).   Clarification and/or appropriate correction is required.
	Claim 12 is objected to because of the following informalities:  “the positioning” (line 2) lacks proper antecedent basis.  Appropriate correction is required.
	Claim 13 is objected to because of the following informalities:  
“the fastening locations” (line 2) lacks proper antecedent basis. 
“the interacting members” (line 2) lacks proper antecedent basis.
it is unclear whether “the interacting members” (line 2) refers to “wall panel members” (line 13 of claim 8) or “reinforcement members” (line 2 of claim 11 and/or line 2 of claim 12).
Appropriate correction is required.
	Claim 14 is objected to because of the following informalities:  
“the simulation” (line 2) lacks proper antecedent basis.  
“the assembly process” (line 4) lacks proper antecedent basis.
claim 14 does not end with a period (“.”).
Appropriate correction is required.
	Claim 15 is objected to because of the following informalities: 
“one or more computer non-transitory readable storage media” (line 3 and lines 4-5) is improper, and its meaning is unclear (“one or more non-transitory computer-readable storage media” would be proper).
“a set of wall panels” (line 7) lacks proper antecedent basis since “a set of wall panels” is previously recited in line 1.
“the coordinates” (line 9) lacks proper antecedent basis.
“the assembly of the wall panels” (line 10) lacks proper antecedent basis.
the meanings of “the assembly of the wall panels” (lines 10), “the assembly of the wall panel” (line 11), “an assembly of the wall panel” (line 13), “the assembly” (line 13), “the assembly” (line 15), “the assembly” (line 19), and “the manipulated assembly” (line 17, line 19 and line 20) are unclear since each of these limitations can have two different meanings (e.g., “the assembled unit of the wall panel(s)” (i.e., based on the definition of “assembly”: “a unit consisting of components that have been fitted together”) or “the assembling of the wall panel(s)” (i.e., based on the definition of “assembly”: “the action of fitting the component parts of a machine or other object”) ).
“the wall panel” (line 13) lacks proper antecedent basis.
“an assembly of the wall panel” (line 13) lacks proper antecedent basis since “the assembly of the wall panels” is previously recited in line 10.
the meaning of “the assembly of the wall panel” (line 11) and “the assembly of the wall panel” (lines 10) is unclear since each of these limitations can have two different meanings (e.g., “the assembled unit of the wall panel(s)” (i.e., based on the definition of “assembly”: “a unit consisting of components that have been fitted together”) or “the assembling of the wall panel(s)” (i.e., based on the definition of “assembly”: “the action of fitting the component parts of a machine or other object”)).  Clarification is necessary.
lines 13-14 recite, “formulating, an assembly of the wall panel, wherein the assembly is a predetermined organization of the wall panels”; however, it is unclear how the assembly of the wall panel can be formulated if the assembly is a predetermined organization of the wall panels (i.e., if the assembly is “predetermined”, how can it be “formulated”?);  Clarification is required. 
it is unclear whether “to manipulate the assembly” (line 19) refers to manipulating “an assembly” (line 1), manipulating “the assembly of the wall panels” (line 10) or manipulating “the assembly of the wall panel” (line 11).  An assembly of wall panels is different than an assembly of a wall panel, one being an assembly of multiple wall panels the other being an assembly of the members forming a wall panel (perhaps referring to “a set of wall panel members” recited in line 9?).  Clarification is required. 
“the shipping vessel” (line 16) lacks proper antecedent basis.
“the limitations of the shipping vessel” (line 20) lacks proper antecedent basis.
Appropriate correction is required.
  	Claim 16 is objected to because of the following informalities: 
“the assembly process” (line 2) lacks proper antecedent basis.
“an assembly process” (line 2) lacks proper antecedent basis.  Appropriate correction is required.
 	Claim 17 objected to because of the following informalities:  it is unclear whether “the manipulated assembly” (line 1) is referring to “the assembly of the wall panels” (line 10 of claim 15) or “an assembly of the wall panel” (line 13 of claim 15).   Clarification and/or appropriate correction is required.
	Claim 19 is objected to because of the following informalities:  “the positioning” (line 2) lacks proper antecedent basis.  Appropriate correction is required.
	Claim 20 is objected to because of the following informalities:  
“the fastening locations” (line 2) lacks proper antecedent basis. 
“the interacting members” (line 2) lacks proper antecedent basis.
it is unclear whether “the interacting members” (line 2) refers to “wall panel members” (line 12 of claim 15) or “reinforcement members” (line 2 of claim 18 and/or line 2 of claim 19).
Appropriate correction is required. 
Claim Rejections – 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

   	Claims 1,  8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2010/0024318, hereinafter “ZHANG”) in view of REJEB SFAR et al. (US 2019/0205485, hereinafter “REJEB SFAR”), further in view of MAXAM et al. (US 2018/0300433, hereinafter “MAXAM”).
	Regarding claim 1, ZHANG discloses a computer method (¶ [0003]: “a computerized prefab architect design (CPAD) system”), comprising: 
 	analyzing (¶ [0004]: “integrating”), by at least one processor (¶ [0003]: “computerized prefab architect design (CPAD) system”;  ¶ [0004]: “computer controlled fabrication system”;   ¶ [0039]: “the computer system”;  ¶ [0050]: “computer controlled fabrication system for all-functional prefab framed buildings comprises: an interactive selection system (ISS), a computerized prefab architect design (CPAD) system, an intelligent manufacture management system and manufacture dispatch system (IMMS & MDS), and a product service system (PSS).”  ¶ [0051]: “processed by computer controlled equipment”), a building model (¶ [0004]: “floor plans;”  ¶ [0009]: “floor plans”  ¶ [0038]: “FIG. 1 illustrates a floor plan of a building”;  ¶ [0049]: “three dimensional frame-structured buildings”; ¶ [0054]: “the assembly drawing”) (¶ [0004]: “an integrating device for integrating customer acknowledged building design elements including floor plans, plumbing layouts, electricity wiring layouts and structure/strength parameters into an assembly drawing;”  ¶ [0009]: “a computerized prefab architect design (CPAD) system comprising: [0010] an integrating device for integrating customer acknowledged building design elements including floor plans, plumbing layouts, electricity wiring layouts and structure/strength parameters into an assembly drawing;”  ¶ [0054]: “The mentioned data, comprising floor plans, layouts of plumbing system, layouts of electricity wiring, layouts of electric appliances and fittings, layouts of sanitary appliances and fixtures, layouts of air conditioning system, and parameters of structural strength, etc., is input into the CPAD system and integrated into assembly drawings by the integrating device 32.”  ¶ [0055]: “In the CPAD system, floor plans as illustrated in FIG. 1 are transformed by designers 30 into the system-readable CAD format as illustrated in FIG. 2, and fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”  ¶ [0057]: “As illustrated in FIG. 4, at Step S41, the system integrates customer acknowledged building design elements including floor plans, plumbing layouts, electricity wiring layouts, layouts of electric appliances and fittings, layouts of sanitary appliances and fixtures, layouts of air conditioning system and structure/strength parameters into an assembly drawing.”), 
wherein a set of wall panels (¶ [0049]: “wall panels”) are isolated (¶ [0005]: “a dividing device for forming segments and layouts of wall panels,”  ¶ [0054]: “each part is assigned to an exclusively specified identification mark in all drawings,”) from other assemblies (e.g., ¶ [0005]: “segments and layouts of plumbing, wiring and jointers”) (¶ [0005]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”   ¶ [0009]: “[0011] a dividing device for forming segments and layouts of wall panels,”  ¶ [0049]: “three dimensional frame-structured buildings are properly divided into two dimensional constructional elements and assemblies with smaller thickness, so that whole sets of container transportable all-functional frame-structure constructional elements and assemblies and various well-assorted functional connectors can be precisely customized at factories as required. Most of the mentioned elements and assemblies are panel like components and some others are structural components such as polygonal frames and trusses. The mentioned elements and assemblies may comprise wall panels,”   ¶ [0054]: “The mentioned assemblies and layouts of wall panels, flooring/ceiling panels, roof panels and layouts of roof trusses, as well as the segments and layouts of plumbing, wiring and cabling and jointers are formed by the dividing device 33.”   ¶ [0057]: “At Step S42, the system forms segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories.”); 
 	processing (¶ [0039]: “transformed from FIG. 1”), by at least one processor (¶ [0039]: “the computer system”), a first set of data (¶ [0039]: “a schematic view in a CAD format readable by the computer system and transformed from FIG. 1;”  ¶ [0038]: “FIG. 1 illustrates a floor plan of a building”;  ¶ [0057]: “an assembly drawing”) associated with (¶ [0039]: “transformed from”) the coordinates of the wall panels (i.e., the corresponding coordinates of elements of the ¶ [0038]: “floor plan of a building” in FIG. 1 and/or elements of the “schematic view in a CAD format readable by the computer system” in FIG. 2) (¶ [0055]: “In the CPAD system, floor plans as illustrated in FIG. 1 are transformed by designers 30 into the system-readable CAD format as illustrated in FIG. 2, and fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”  ¶ [0057]: “As illustrated in FIG. 4, at Step S41, the system integrates customer acknowledged building design elements including floor plans, plumbing layouts, electricity wiring layouts, layouts of electric appliances and fittings, layouts of sanitary appliances and fixtures, layouts of air conditioning system and structure/strength parameters into an assembly drawing.”); 
 	processing (¶ [0051]: “CPAD performs custom design”), by at least one processor (¶ [0050]: “computerized prefab architect design (CPAD) system”), a second set of data (¶ [0051]: “data required for building design such as floor plan, elevation plan, section plan and other technical specification”) associated with the assembly (e.g., “fabrication”) of the wall panels (¶ [0051]: “to generate electronic files for fabrication such as” … “electronic guide display files including instruction documents for fabrication” … “and CAM files”; ¶ [0049]: “The mentioned elements and assemblies may comprise wall panels,”) (¶ [0051]: “when a certain building design is decided on the ERP platform, the business cooperative partners only need to provide to the manufactures data required for building design such as floor plan, elevation plan, section plan and other technical specification for acknowledgement in both parties, and the CPAD performs custom design including strength calculation on the building according to the local construction code of the business cooperative partner to generate electronic files for fabrication such as JIT logistics, container loading plan, bill of materials, electronic guide display files including instruction documents for fabrication and container loading, and CAM files, etc.”  ¶ [0055]: “In the CPAD system, floor plans as illustrated in FIG. 1 are transformed by designers 30 into the system-readable CAD format as illustrated in FIG. 2, and fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”  NOTE:  In other words, the fabrication and assembly drawings are generated based on the CAD data generated from the floor plan data, and, as such, the floor plan data is associated with fabrication and assembly drawings used by the production lines to fabricate the building elements and assemblies.  Thus, the floor plans are associated with the fabrication and assembly of the wall panels.  ¶ [0049]: “three dimensional frame-structured buildings are properly divided into two dimensional constructional elements and assemblies with smaller thickness, so that whole sets of container transportable all-functional frame-structure constructional elements and assemblies and various well-assorted functional connectors can be precisely customized at factories as required.  Most of the mentioned elements and assemblies are panel like components and some others are structural components such as polygonal frames and trusses. The mentioned elements and assemblies may comprise wall panels, flooring panels, ceiling panels, beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., wherein some components may be pre-attached with one or more facilities, such as cold/hot water supply facilities and fittings, gas facilities and fittings, drainage and sewage facilities and fittings, power system and fittings, communication system and fittings, security system and fittings, multimedia system and fittings, and windows and doors, etc. Because of the utilization of the mentioned computer controlled system in fabrication, the building elements, assemblies and parts of this framed building system are more precise compared with the traditional ones, the traditional on-site construction work can be significantly reduced, and the prefab building elements, assemblies and functional connectors can be mechanically assembled into an usable building by utilizing general mechanical fasteners and auxiliary materials.”); 
 	creating, by at least one processor (¶ [0003]: “computerized prefab architect design (CPAD) system” ), a set of data (¶ [0055]: “fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated”;  ¶ [0057]: “At Step S43, the system generates a polygon stencil for components”;  and/or  ¶ [0057]: “At Step S44, the system forms data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencils.” CAM files) associated with the assembly (¶ [0051]: “fabrication”, ¶ [0057]: “in accordance with requirements for the fabrication”) of the wall panel (¶ [0055]: “The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels,” ¶ [0061]: “At Step 63, precise parts and components are CAM pre-processed based on said CAM files”) and the coordinates of a set of wall panel members (¶ [0055]: “The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels,” ¶ [0061]: “At Step 63, precise parts and components are CAM pre-processed based on said CAM files.” ) (¶ [0006]: “generating a polygon stencil for components of the prefab architect based on said segments and layouts, said stencil including building frames, functional boards to be mounted onto the frames and functional accessories and appliances;”  ¶ [0025]: “a plurality of wall panels, at least one of said plurality of wall panels comprising a wall frame, a functional board arranged on the wall frame and connectors and locators for connecting and fastening the wall panel to another wall panel, to a foundation slab and to ceiling/flooring panels;”  ¶ [0054]: “After the building is divided, stencils provided with polygons are generated by the generating device 34. The mentioned stencils are utilized by the CPAD system to generate frames, functional boards to be mounted onto the frames and various attached functional facilitates. The mentioned functional boards may comprise, for example, structural boards, covering boards, waterproofing layer, thermal insulation layer and interior and exterior finishing layers.”   ¶ [0055]: “In the CPAD system, floor plans as illustrated in FIG. 1 are transformed by designers 30 into the system-readable CAD format as illustrated in FIG. 2, and fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”  ¶ [0057]: “At Step S43, the system generates a polygon stencil for components of the prefab architect based on said segments and layouts, said stencil including building frames, functional boards to be mounted onto the frames and functional accessories and appliances and the stencils includes for example stencils of frames, plumbing layouts, electricity wiring layouts, gas facilities arrangements, communication cabling, security and multimedia layouts and appliances arrangements. At Step S44, the system forms data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencils.”   ¶ [0061]: “At Step 63, precise parts and components are CAM pre-processed based on said CAM files, and/or attached facilities of said functional accessories are pre-processed based on said electronic guide display.”  ¶ [0061]: “At Step 65, said polygon stencil is assembled in accordance with said electronic guide display into all-functional prefab framed building components suitable for container loading.”); 
 	formulating (¶ [0061]: “loading plans generated by the CPAD system.”, by at least one processor (¶ [0003]: “a computerized prefab architect design (CPAD) system”;  ¶ [0061]: “loading plans generated by the CPAD system.”), an assembly of the wall panel(s) (e.g., ¶ [0007]: “container loading plans”; ¶ [0057]: “container loading plans”;  ¶ [0061]: “loading plans generated by the CPAD system.”    In other words, how the wall panels are loaded (i.e., “assembled”) in the shipping container is generated (i.e., “formulated”) by the CPAD system.) (¶ [0005]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”  ¶ [0051]: “when a certain building design is decided on the ERP platform, the business cooperative partners only need to provide to the manufactures data required for building design such as floor plan, elevation plan, section plan and other technical specification for acknowledgement in both parties, and the CPAD performs custom design including strength calculation on the building according to the local construction code of the business cooperative partner to generate electronic files for fabrication such as JIT logistics, container loading plan, bill of materials, electronic guide display files including instruction documents for fabrication and container loading, and CAM files, etc.”  ¶ [0057]: “At Step S44, the system forms data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencils.”  ¶ [0059]: “As illustrated in FIG. 5, precise fabrication, correct loading and transportation, and quick assembly on building site of a customer selected building”;  ¶ [0059]: “The pre-processing device 53 CAM pre-processes precise parts and components utilizing the CAM files that are transmitted through Intranet to the specified equipment, and/or functional accessories of attached facilities in accordance with the electronic guide display. By the dispatching apparatus 54, materials, pre-processed parts and components and functional accessories of attached facilities are precisely dispatched to corresponding work stations in the pre-processing and assembly lines in accordance with the bills of materials output from the CPAD that are linked with the warehouses and materials supply, and the electronic guide display for the pre-processing is transmitted to the work stations wherein instructions are given to guide operations such as cutting of pipes, wires and boards, etc.; and by the assembling device 55, the electronic guide display for assembly is transmitted to the work stations wherein instructions are given to guide operations to complete the compound building elements, assemblies and functional accessories, including making up frames, mounting boards on the frames, assembling various functional accessories and attachments such as windows and doors, pipes and wires, etc., and to load them into containers in accordance with the loading plan generated by the mentioned CPAD system. Connecting points and locating points of the components are precisely designed by the CPAD system and fabricated by digital controlled equipment so that precise location and assembly on building site are guaranteed. All finished and semifinished building elements, assemblies and functional accessories generated in the pre-processing and assembling process are controlled and checked by bar codes so that the correctness of manufacturing is assured.”   ¶ [0061]: “At Step 65, said polygon stencil is assembled in accordance with said electronic guide display into all-functional prefab framed building components suitable for container loading. At Step S66, containers are loaded in accordance with the loading plans generated by the CPAD system.”),
 wherein the assembly is a predetermined organization of the wall panels (e.g., ¶ [0007]: “container loading plans”; ¶ [0057]: “container loading plans” ) based on the first set of data (e.g., ¶ [0039]: “a schematic view in a CAD format readable by the computer system”;  ¶ [0057]: “assembly drawing”) and the second set of data (e.g., ¶ [0051]: “data required for building design such as floor plan, elevation plan, section plan and other technical specification”) (¶ [0055]: “In the CPAD system, floor plans as illustrated in FIG. 1 are transformed by designers 30 into the system-readable CAD format as illustrated in FIG. 2, and fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc. Furthermore, layouts of plumbing, electricity wiring, gas facilities and fittings, communication cabling, security system and multimedia system are automatically integrated into the said fabrication and assembly drawings for the building elements and assemblies in accordance with their functions in the building, and drawings for material cuttings are generated accordingly for the fabrication process.”  ¶ [0057]: “As illustrated in FIG. 4, at Step S41, the system integrates customer acknowledged building design elements including floor plans, plumbing layouts, electricity wiring layouts, layouts of electric appliances and fittings, layouts of sanitary appliances and fixtures, layouts of air conditioning system and structure/strength parameters into an assembly drawing. At Step S42, the system forms segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories. At Step S43, the system generates a polygon stencil for components of the prefab architect based on said segments and layouts, said stencil including building frames, functional boards to be mounted onto the frames and functional accessories and appliances and the stencils includes for example stencils of frames, plumbing layouts, electricity wiring layouts, gas facilities arrangements, communication cabling, security and multimedia layouts and appliances arrangements. At Step S44, the system forms data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencils.”  ¶ [0059]: “As illustrated in FIG. 5, precise fabrication, correct loading and transportation, and quick assembly on building site of a customer selected building is guaranteed by the IMMS & MDS. In accordance with production orders, through Intranet, the results of detailed design for fabrication are imported by IMMS & MDS for making production plan and the replacing device 51 replaces default specifications with customer selected individualized specifications; and then the planning device 52 generates dada including task lists for assembly and pre-process, a list of materials and a dispatch order to work stations, etc.   The pre-processing device 53 CAM pre-processes precise parts and components utilizing the CAM files that are transmitted through Intranet to the specified equipment, and/or functional accessories of attached facilities in accordance with the electronic guide display. By the dispatching apparatus 54, materials, pre-processed parts and components and functional accessories of attached facilities are precisely dispatched to corresponding work stations in the pre-processing and assembly lines in accordance with the bills of materials output from the CPAD that are linked with the warehouses and materials supply, and the electronic guide display for the pre-processing is transmitted to the work stations wherein instructions are given to guide operations such as cutting of pipes, wires and boards, etc.; and by the assembling device 55, the electronic guide display for assembly is transmitted to the work stations wherein instructions are given to guide operations to complete the compound building elements, assemblies and functional accessories, including making up frames, mounting boards on the frames, assembling various functional accessories and attachments such as windows and doors, pipes and wires, etc., and to load them into containers in accordance with the loading plan generated by the mentioned CPAD system. Connecting points and locating points of the components are precisely designed by the CPAD system and fabricated by digital controlled equipment so that precise location and assembly on building site are guaranteed. All finished and semifinished building elements, assemblies and functional accessories generated in the pre-processing and assembling process are controlled and checked by bar codes so that the correctness of manufacturing is assured.”  ¶ [0061]: “As illustrated in FIG. 6, at Step 61, default specifications are replaced with customer selected individualized specifications.  At Step 62, dada including task lists for assembly and pre-process, a list of materials and a dispatch order to work stations is generated. At Step 63, precise parts and components are CAM pre-processed based on said CAM files, and/or attached facilities of said functional accessories are pre-processed based on said electronic guide display. At Step 64, materials, pre-processed parts and components and the attached facilities of said functional accessories are dispatched to corresponding work stations in accordance with said list of materials. At Step 65, said polygon stencil is assembled in accordance with said electronic guide display into all-functional prefab framed building components suitable for container loading. At Step S66, containers are loaded in accordance with the loading plans generated by the CPAD system.”   NOTE: As is shown in the flow charts of FIG. 4 and/or FIG. 6, each of the processes begin with generating assembly drawings (i.e., schematics in a CAD format, FIG. 2) from a floor plan (FIG. 1), i.e., Step S42 in FIG. 4 and/or Step S61 in FIG. 6.  Thus, the subsequent steps of the flow diagrams, including generating the loading plans in Step S44 and the loading according to loading plans of CPAD in Step S66, depend on (or, are based on) the floor plan data and the data of the CAD format assembly drawings input and/or generated in steps S42 and/or S61.); 
 	calculating (¶ [0005]: “dividing”; ¶ [0054]: “the building is divided”), by at least one processor (¶ [0003]: “computerized prefab architect design (CPAD) system”), the assembly (¶ [0054]: “assemblies and layouts of wall panels”;  ¶ [0057]: “segments and layouts of wall panels”) based on a set of limitations (¶ [0057]: “segmentation based on a loading size of a shipping container,“ ¶ [0057]: “requirements for convenient on-site work and flexible assembly lines at factories” ) (¶ [0005]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”  ¶ [0011]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”  ¶ [0057]: “At Step S42, the system forms segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories. At Step S43, the system generates a polygon stencil for components of the prefab architect based on said segments and layouts, said stencil including building frames, functional boards to be mounted onto the frames and functional accessories and appliances and the stencils includes for example stencils of frames, plumbing layouts, electricity wiring layouts, gas facilities arrangements, communication cabling, security and multimedia layouts and appliances arrangements. At Step S44, the system forms data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencils.” ¶ [0054]: “The mentioned assemblies and layouts of wall panels, flooring/ceiling panels, roof panels and layouts of roof trusses, as well as the segments and layouts of plumbing, wiring and cabling and jointers are formed by the dividing device 33. After the building is divided, stencils provided with polygons are generated by the generating device 34. The mentioned stencils are utilized by the CPAD system to generate frames, functional boards to be mounted onto the frames and various attached functional facilitates.”),
  	wherein the limitations are based on the shipping vessel (¶ [0005]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”  ¶ [0011]: “segmentation based on a loading size of a shipping container,”   ¶ [0019]: “an assembling device for assembling said polygon stencil in accordance with said electronic guide display into all-functional prefab framed building components suitable for container loading.”  ¶ [0057]: “segmentation based on a loading size of a shipping container,”); 
 	manipulating ¶ [0054]: “make corresponding modifications based on the change”), by at least one processor (¶ [0003]: “computerized prefab architect design (CPAD) system” ), the assembly (¶ [0054]: “assemblies and layouts of wall panels”;  ¶ [0057]: “segments and layouts of wall panels”) (¶ [0054]: “As shown in FIG. 3, this CPAD system is a network-based CAD cooperating design system, comprising a CAD software based on Intranet and an external database 31 independent of the CAD software. By this CPAD system, data is synchronized, whenever there is a change in the assembly drawing, the system may make corresponding modifications based on the change and make accurate and quick modification to the whole product. Additionally, whenever there is a configuration option selected or disabled, there is an update of the part vault of CAD system without a need of rearrangement of parts in the CAD drawing, thus compatibility is automatically achieved and each part is assigned to an exclusively specified identification mark in all drawings, as a result, checking time is reduced. The mentioned data, comprising floor plans, layouts of plumbing system, layouts of electricity wiring, layouts of electric appliances and fittings, layouts of sanitary appliances and fixtures, layouts of air conditioning system, and parameters of structural strength, etc., is input into the CPAD system and integrated into assembly drawings by the integrating device 32. The mentioned assemblies and layouts of wall panels, flooring/ceiling panels, roof panels and layouts of roof trusses, as well as the segments and layouts of plumbing, wiring and cabling and jointers are formed by the dividing device 33. After the building is divided, stencils provided with polygons are generated by the generating device 34. The mentioned stencils are utilized by the CPAD system to generate frames, functional boards to be mounted onto the frames and various attached functional facilitates. The mentioned functional boards may comprise, for example, structural boards, covering boards, waterproofing layer, thermal insulation layer and interior and exterior finishing layers. The mentioned attached functional facilities may comprise, for example, windows, doors, plumbing, wiring and sockets, etc. The system extracts data on required materials from the database. Finally, the data are output by the outputting device 35, including detailed bills of materials, electronic guide displays, CAM files, loading plans and assembly drawings for on-site work, etc.”  ¶ [0055]:”fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”    ¶ [0057]: “At Step S42, the system forms segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories. At Step S43, the system generates a polygon stencil for components of the prefab architect based on said segments and layouts, said stencil including building frames, functional boards to be mounted onto the frames and functional accessories and appliances and the stencils includes for example stencils of frames, plumbing layouts, electricity wiring layouts, gas facilities arrangements, communication cabling, security and multimedia layouts and appliances arrangements. At Step S44, the system forms data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencils.”  ¶ [0005]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”  NOTE: Thus, when changes are made in the assembly drawing (i.e., the CAD formatted schematic),  the process of forming segments and layouts of wall panels may be performed again to update the segments and layouts of wall panels affected by the changes, thereby forming modified wall panel segments and layouts, i.e., manipulated wall panel assemblies.  Similarly, the if the updated segmentation of the wall panels results in modified wall panel segments, the automatically generated fabrication and assembly drawings for production lines to fabricate building elements and assemblies for the modified wall panel segments will likewise be modified accordingly, i.e., the elements comprising the wall panel assemblies will also be updated.),
 wherein the manipulated assembly (¶ [0054]: “whenever there is a change in the assembly drawing, the system may make corresponding modifications based on the change and make accurate and quick modification to the whole product”.  NOTE: Thus, a relevant change in the assembly drawing  will cause the process of FIG. 4 to be reiterated to form updated wall panel segments and updated wall panel assemblies, thereby resulting in modified (i.e., manipulated) assembled wall panels and wall panel assemblies.) is within the limitations of the shipping vessel (¶ [0005]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”  ¶ [0011]: “segmentation based on a loading size of a shipping container,”   ¶ [0019]: “an assembling device for assembling said polygon stencil in accordance with said electronic guide display into all-functional prefab framed building components suitable for container loading.”  ¶ [0057]: “segmentation based on a loading size of a shipping container,”   NOTE: When a change in the assembly drawing causes the process of FIG. 4 to be reperformed so that wall panel segmentation step S42 forms modified (i.e., updated) wall panel segments and assemblies of the wall panels, those modified wall panel segments and assemblies will also be based on a loading size of a shipping container.); and 
 	generating (¶ [0051]: “generate electronic files for fabrication”), by at least one processor (¶ [0003]: “computerized prefab architect design (CPAD) system”), a graphical representation (¶ [0051]: “electronic guide display files including instruction documents for fabrication and container loading,”   ¶ [0055]:”fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”  ¶ [0057]: “electronic guide displays” and/or “assembly drawings”) of the manipulated assembly (e.g., modified wall panel segments and wall panel assemblies resulting from a change in the assembly drawing; As per ¶ [0054], ¶ [0055] and ¶ [0057], a relevant change in the building assembly drawing will cause the process of FIG. 4 to be reiterated to form updated wall panel segments and layouts as well as updated automatically generated drawings for the fabrication and assembly of wall panels, thereby resulting in modified (i.e., manipulated) wall panels and wall panel assemblies.) (¶ [0051]: “the CPAD performs custom design including strength calculation on the building according to the local construction code of the business cooperative partner to generate electronic files for fabrication such as JIT logistics, container loading plan, bill of materials, electronic guide display files including instruction documents for fabrication and container loading, and CAM files, etc.”  ¶ [0055]:”fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”),
 wherein the graphical representation (¶ [0051]: “electronic guide display files”) includes a procedure (¶ [0051]: “instruction”) for the manipulated assembly and the wall panels (¶ [0051]: “electronic guide display files including instruction documents for fabrication and container loading,”  ¶ [0055]: “fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”  ¶ [0057]: “electronic guide displays” and/or “assembly drawings”) (¶ [0007]: “an outputting device for forming data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencil.” ¶ [0054]: “Finally, the data are output by the outputting device 35, including detailed bills of materials, electronic guide displays, CAM files, loading plans and assembly drawings for on-site work, etc.”).
 	ZHANG fails to explicitly disclose: “a first set of data associated with the coordinates of the wall panels.”
  	However, whereas ZHANG may not be entirely explicit as to, REJEB SFAR teaches:
 	a first set of data (¶ [0039]: “the input 2D floor plan.”) associated with (¶ [0045]: “corresponding to”) the coordinates of the wall panels (¶ [0047]: “converting S50-S60 the semantic segmentation into a 2D model representing the layout of the building. The determining S70 the 3D model is then performed from the 2D model.”  ¶ [0055]: “one or more of the data fields representing 2D (resp. 3D) positioning, e.g. respective to a common 2D (resp. 3D) reference frame. Such a data structure allows description of precise relative positioning between the represented architectural object instances.” ¶ [0156]: “wall primitive may be defined by the following attributes: coordinates of the two endpoints, thickness, height, references of the adjacent walls”  ) (¶ [0045]: “In the case of the process of FIG. 1, the semantic segmentation is used in an application S3 for generating a 3D model representing the building corresponding to the input 2D floor plan. The semantic segmentation may indeed be based upon for determining such 3D model. The 3D model may later be used in any way, for example to create virtual interior designs of the building.”  ¶ [0047]: “In the example of FIG. 1, application S3 comprises in particular converting S50-S60 the semantic segmentation into a 2D model representing the layout of the building. The determining S70 the 3D model is then performed from the 2D model. Such a process forms an efficient pipeline for generating a 3D model from the input 2D floor plan. The input 2D floor plan indeed provides unorganized 2D information relative to the building. The process proposes to first organize such information by determining the semantic segmentation within S2. Then, rather than converting the 2D semantic segmentation directly into 3D geometry, the process proposes to construct a 2D model out of the semantic segmentation. Such intermediary data structure allows eventually constructing the 3D model more easily.”  ¶ [0055]: “The 2D (resp. 3D) model is a data structure representing a 2D (resp. 3D) arrangement of 2D (resp. 3D) modeled object each representing a respective instance of an architectural object. The data structure may comprise pieces of data each including respective data fields, with one or more of the data fields representing a respective 2D (resp. 3D) modeled object, and one or more of the data fields representing 2D (resp. 3D) positioning, e.g. respective to a common 2D (resp. 3D) reference frame. Such a data structure allows description of precise relative positioning between the represented architectural object instances. The 2D model offers description of 2D arrangement at a higher level than the semantic segmentation.”   ¶ [0056]: “A 2D (resp. 3D) modeled object is a data structure comprising 2D (resp. 3D) geometrical data and/or topological information allowing (e.g. linear-time) parametric transformations, such as 2D (resp. 3D) manipulation (e.g. rigid motion, scaling, and/or any other geometrical transformation, and/or CAD operations).”  ¶ [0057]: “The 2D model may be constrained to a predetermined set of 2D geometrical shapes or primitives (e.g. including line segments with various thicknesses, and/or arcs). Such 2D primitives may each be fully characterized and represented by a respective number of predetermined of parameters. Such number may be low, e.g. inferior to 20 or 10. For example a straight line with a thickness may be represented by five parameter (e.g. coordinates of extremities, and thickness).”  ¶ [0059]: “The 3D model may for example be a CAD model, such as a boundary representation (B-Rep), including geometrical objects such as canonical surfaces (e.g. planes) and/or parametric surfaces (e.g. continuous, e.g. NURBS or B-splines), canonical curves (e.g. lines) and/or parametric curves (e.g. continuous) and/or 3D points, and topological data relating these geometrical objects (e.g. defining a boundary relationship). The 3D model may be outputted as a CAD file under any standard, such as a STEP file or any other CAD file format.”  [0060] Converting S50-S60 the semantic segmentation into a 2D model representing the layout of the building may be performed relatively easily. Such conversion may indeed be performed with a computational complexity of the order of the image size of the semantic segmentation (i.e. size of the input 2D floor plan) e.g. including looping one or more times on the semantic segmentation.”  ¶ [0061]: “The converting S50-S60 may in particular comprise transforming connected portions of the semantic segmentation each associated to a respective architectural object class each into a respective 2D modeled object representing an instance of the respective architectural object class, and then rearranging the 2D modeled object according to predetermined rules which ensure architectural coherence. In the case of a pixel-wise semantic segmentation, the transforming may comprise grouping pixels into largest connected portions representative of a respective instance of an architectural object class and then reworking the connected portions to regularize them.”  ¶ [0065]: “A typical example of computer-implementation of a process is to perform the process with a system adapted for this purpose. The system may comprise a processor coupled to a memory and a graphical user interface (GUI), the memory having recorded thereon a computer program comprising instructions for performing the process. The memory may also store a database. The memory is any hardware adapted for such storage, possibly comprising several physical distinct parts (e.g. one for the program, and possibly one for the database).”  ¶ [0066]: “The system may be a CAD system and/or the 3D model of the building may be loaded in a CAD system. By CAD system, it is additionally meant any system adapted at least for designing a modeled object on the basis of a graphical representation of the modeled object, such as CATIA. In this case, the data defining a modeled object comprise data allowing the representation of the modeled object. A CAD system may for example provide a representation of CAD modeled objects using edges or lines, in certain cases with faces or surfaces. Lines, edges, or surfaces may be represented in various manners, e.g. non-uniform rational B-splines (NURBS). Specifically, a CAD file contains specifications, from which geometry may be generated, which in turn allows for a representation to be generated. Specifications of a modeled object may be stored in a single CAD file or multiple ones. The typical size of a file representing a modeled object in a CAD system is in the range of one Megabyte per part. And a modeled object may typically be an assembly of thousands of parts.”  ¶ [0156]: “The next step may consist in constructing 3D primitives required by the 3D reconstruction API such as wall primitives, door primitives and window primitives. For instance, the wall primitive may be defined by the following attributes: coordinates of the two endpoints, thickness, height, references of the adjacent walls. Thanks to the refined mask, wall, window and door primitives may be easily built. Indeed, information such as coordinates of endpoints, reference of adjacent walls, reference of the wall to which a window (resp. door) belongs can be easily extracted from the refined mask. Other information such as wall/window/door height or width may be predefined or provided by a user.”);
 	Thus, in order to obtain automated prefab building design and fabrication system having the cumulative features and/or functionalities taught by ZHANG and REJEB SFAR, it would have been obvious to one of ordinary skill in art to have modified the prefab building system taught by ZHANG to incorporate transforming an input floor plan of a building (e.g., a first set of data) into a 2D/3D CAD model associated with the coordinates of the wall panels, as clearly taught by REJEB SFAR. 
  	Although arguably inherent in ZHANG’s system, ZHANG and REJEB SFAR fail to entirely, explicitly disclose: “creating, by at least one processor, a set of data associated with the assembly of the wall panel and the coordinates of a set of wall panel members.”
 	However, whereas ZHANG and REJEB SFAR may not be entirely explicit as to, MAXAM teaches:
  	creating, by at least one processor (¶ [0305]: “performed by a machine, such as a general purpose processor device”), a set of data (¶ [0098]: “a drawing (e.g., a schematic) generated by the system”) associated with the assembly of the wall panel (¶ [0098]: “a drawing (e.g., a schematic) generated by the system of the designed wall, including the building block types the system has determined as an efficient way to construct the wall”) and the coordinates of a set of wall panel members (¶ [0098]: “The wall details user interface also includes a drawing (e.g., a schematic) generated by the system of the designed wall, including the building block types the system has determined as an efficient way to construct the wall and their position,”) (¶ [0098]: “The wall details user interface also includes a drawing (e.g., a schematic) generated by the system of the designed wall, including the building block types the system has determined as an efficient way to construct the wall and their position, as well as any door units or window modules included in the design. A given block may include a block-type identifier, which may be a block length (e.g., a 3 foot block, a 2 foot block, a 1 foot block, and the like). In this example, the building blocks include four 2 foot blocks, two 3 foot blocks, and one 1 foot block. The wall drawing may also indicate the height of respective building blocks, or a portion thereof. The height, width, and/or length dimensions of a given assembly or component, and/or the placement coordinates, may be accessed from memory and displayed over or adjacent to the corresponding assembly or component (e.g., a panel assembly, block, other component or assembly disclosed herein, and/or the like).”     ¶ [0123]: “At block 3910A, the process receives a first window placement on the wall (e.g., using techniques and tools described elsewhere herein). At block 3912A, the process records the window coordinates. For example, the XY coordinates of one or more window corners may be recorded, optionally in association with window dimensions (e.g., height and/or width dimensions). At block 3914A, the building module selection and positioning is modified to accommodate the window at its designated position. For example, if a window is added and the wall size is unchanged, the total surface area of the needed modules is reduced. However, the number of modules may increase or decrease, although if the number of modules is increased, the size of at least some of the modules is decreased to accommodate the window.”  ¶ [0069]: “For example, the CAD system 3702 may optionally generate directives in the form of manufacturing machine instructions (e.g., using computer-aided manufacturing (CAM) software for the manufacture of components (e.g., modules that are not already in inventory) for a user design. By way of illustration, the CAM software may generate specific commands (e.g., using G code) for a particular machine or set of machines to produce a module or component, which may then be loaded into or otherwise communicated to a computer numerical control (CNC) manufacturing machine (e.g., a CNC machine that uses molds to manufacture components, a CNC milling machine, a CNC router machine, a CNC cutter machine, a CNC grinder machine, a CNC automated nail delivery system, etc.). For example, the commands may specify, as appropriate, a 2D or 3D tool path, work piece feed rate, spindle speed, step down distance, step over distance, depth of cut, width of cut, torque, tapping speed, and/or the like. The commands may also specify that identifiers be molded into, printed on, and/or applied via an adhesive label on some or all of the components. The identifiers may be used when generating assembly instructions (e.g., printed instructions and/or animated instructions). Optionally, each component is given a unique identifier. Optionally, each component type is given a unique identifier. For example, each 3 foot block having 4 connection members may be labeled with the identifier 3F4C, while each 3 foot block having 2 connection members may be labeled with the identifier 3F3C.”).
 	Thus, in order to obtain an automated prefab building design and fabrication system having the cumulative features and/or functionalities taught by ZHANG, REJEB SFAR and MAXAM, it would have been obvious to one of ordinary skill in art to have modified the automated prefab building design and fabrication system taught by the combination of ZHANG and REJEB SFAR to incorporate creating a set of data associated with the assembly of the wall panel and the coordinates of a set of wall panel members, as clearly taught by MAXAM. 
 	Regarding claim 8, claim 8 is directed to a computer program product comprising one or more non-transitory computer-readable storage media storing instructions for implementing the method of claim 1 and, as such, is rejected for the same reasons applied above in the rejection of claim 1. 
 	Regarding claim 15, claim 15 is directed to a system for implementing the method of claim 1 and, as such, is rejected for the same reasons applied above in the rejection of claim 1.
 Allowable Subject Matter
 Dependent claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome all claim objections of the base claim and any intervening claims. 
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).  	
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675